10/4/2019                     Case 1:19-cv-09236Blankfein Says It’s Too
                                                   Document             Soon forFiled
                                                                      1-20      a Bitcoin10/06/19
                                                                                          Strategy - Bloomberg
                                                                                                         Page 1 of 3

    Technology

    Blankfein Says It’s Too Soon for a Bitcoin
    Strategy
    By Dakin Campbell
    November 30, 2017, 10:22 AM EST
    Updated on November 30, 2017, 10:52 AM EST

         Goldman Sachs CEO says ‘we’ll get to it’ when bitcoin matures
         Blankfein also says ﬁrm could name co-CEOs to replace him




    Goldman Sachs chief Lloyd Blankfein talks on bitcoin.


    Goldman Sachs Group Inc. Chief Executive Oﬃcer Lloyd Blankfein said it’s too early for his bank
    to need a bitcoin strate y and that he doesn’t consider the digital currency to be a store of value.


    “Something that moves up and down 20 percent in a day doesn’t feel like a currency, doesn’t feel
    like a store of value,” Blankfein said Thursday in an interview on Bloomberg Television. “If it
    works out -- and it gets more established, and it trades more like a store of value, and it doesn’t
    move up and down 20 percent, and there is liquidity to it -- we’ll get to it.”


    Bitcoin jumped as much as 15 percent Wednesday before plunging more than 20 percent from
    that level and then rallying again, according to data compiled by Bloomberg. Price swings in the
https://www.bloomberg.com/news/articles/2017-11-30/blankfein-says-too-soon-for-bitcoin-strategy-as-volatility-jumps    1/3
10/4/2019          Case 1:19-cv-09236Blankfein Says It’s Too
                                         Document            Soon forFiled
                                                           1-20      a Bitcoin10/06/19
                                                                               Strategy - Bloomberg
                                                                                              Page 2 of 3
    world’s most popular digital currency are increasing as an 11-fold gain this year captivates
    everyone from mom-and-pop investors to high-frequency traders and Wall Street banks. Jeﬀ
    Currie, Goldman’s global head of commodities research, said Wednesday that the
    cryptocurrency should be considered a commodity, similar in many ways to gold.


    Blankfein said Thursday he felt no urgency for his ﬁrm to develop a plan for dealing with bitcoin.
    “Life must be really, really rosy if this is what we’re talking about,” he joked.


    In the wide-ranging interview, the CEO also discussed the U.S. economy’s reliance on small
    businesses, tax policy and succession planning. Blankfein said it’s not a given that when he steps
    down that the board will name only one person to succeed him. Co-Presidents Harvey Schwartz
    and David M. Solomon are among those viewed as possible replacements.


    “Goldman Sachs as a ﬁrm has a long tradition of co-CEOs,” Blankfein said. “That can work if it
    works and people get along, but it doesn’t necessarily have to work. So I would say that it’s not a
    guarantee.”


    Blankfein, who was interviewed with Michael Bloomberg, founder and majority owner of
    Bloomberg LP, also said his ﬁrm will host an event for small businesses in Washington in
    February. The gathering, part of Goldman Sachs’s 10,000 Small Businesses eﬀort, will feature
    meetings with lawmakers so that the entrepreneurs can share their ideas on policy and
    regulation.


    — With assistance by Alix Steel


    (Adds February event in ﬁnal paragraph.)


    In this article
        GS
        GOLDMAN SACHS GP
        200.80       USD        +3.56 +1.80%

        GC1
        Gold
        1,510.30      USD/t oz.       -3.50 -0.23%




                                                      Terms of Service Trademarks Privacy Policy
                                                       ©2019 Bloomberg L.P. All Rights Reserved
                                             Careers Made in NYC Advertise Ad Choices     Contact Us Help



https://www.bloomberg.com/news/articles/2017-11-30/blankfein-says-too-soon-for-bitcoin-strategy-as-volatility-jumps   2/3
10/4/2019                     Case 1:19-cv-09236Blankfein Says It’s Too
                                                   Document             Soon forFiled
                                                                      1-20      a Bitcoin10/06/19
                                                                                          Strategy - Bloomberg
                                                                                                         Page 3 of 3




https://www.bloomberg.com/news/articles/2017-11-30/blankfein-says-too-soon-for-bitcoin-strategy-as-volatility-jumps    3/3
